AO 187 (Rev. 7/87) Exhibit and Witness List


                                                        UNITED STATES DISTRICT COURT

                        Eastern                                              DISTRICT OF            Texas

                                                                                              DEFENDANT EXHIBIT LIST
UNITED STATES v. THEODORE TAYLOR (1)
                 CHIA JEAN LEE (2)

                                                                   CASE NO.         4:17cr9
   PRESIDING JUDGE                                          GOVERNMENT’S ATTORNEY                DEFENDANT'S ATTORNEY

                 Marcia A. Crone                            Stevan Buys, Jonathan Hornok
                                                                                                 Joe Kendall, Jeffery King
   date(s):                                                 COURT REPORTER                       COURTROOM DEPUTY

                 10/1/18 - 10/10/18                         Lori Barnett                         Bonnie Sanford


   DEF 1             DEF 2            ADMITTED     DESCRIPTION OF EXHIBITS
   TAYLOR            LEE
   NO.               NO.

   15                                 for record   Rules of Conduct for the Jury
                                      purposes
                                      only
